FILED
                             NOT FOR PUBLICATION                            MAR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDGAR ROLANDO GARCIA                             No. 08-74809
MORALES,
                                                 Agency No. A072-531-055
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Edgar Rolando Garcia Morales, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence findings of fact, including adverse credibility determinations. See

Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001). We review for abuse of

discretion the denial of a motion for a continuance. Sandoval-Luna v. Mukasey,

526 F.3d 1243, 1245-46 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

based upon inconsistencies between Garcia Morales’ asylum applications, asylum

interview, and testimony regarding the basis for his claim. See Leon-Barrios v.

INS, 116 F.3d 391, 393-94 (9th Cir. 1997). Garcia-Morales’ assertion that the IJ

misinterpreted or failed to address his explanation is belied by the record. In the

absence of credible testimony, Garcia Morales’ asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the IJ’s finding that Garcia Morales did

not establish a likelihood of torture by, at the instigation of, or with the consent or

acquiescence of the Guatemalan government. See Villegas v. Mukasey, 523 F.3d

984, 988-89 (9th Cir. 2008). Accordingly, his CAT claim fails.

      Finally, the BIA did not abuse its discretion by denying Garcia Morales’

motion for a continuance and declining to remand to allow him to obtain the




                                            2                                     08-74809
testimony of the asylum officer who interviewed him. See Sandoval-Luna, 526

F.3d at 1247.

      PETITION FOR REVIEW DENIED.




                                       3                                 08-74809